Exhibit 10.5

 

Second Memorandum of Understanding

Concerning the Lease Agreement between

The University of Tennessee Research Foundation and GTx, Inc.

As Amended July 20, 2009

 

RECITALS

 

WHEREAS, The University of Tennessee Research Foundation (the “SUBLESSOR”) and
The University of Tennessee (the “LESSOR”) have entered into a Lease dated
March 7, 2001, which was subsequently amended by agreements dated April 1, 2005
and July 20, 2009 (the “Lease”); and

 

WHEREAS, the SUBLESSOR and GTx, Inc., a Delaware corporation (the “SUBLESSEE”),
have entered into a Sublease dated October 1, 2009 with the consent of LESSOR
(the “Sublease”);

 

WHEREAS, the SUBLESSOR and SUBLESSEE desired to reduce the portion of the
premises leased to the SUBLESSEE and the Rent to be paid by SUBLESSEE to
SUBLESSOR and subsequently signed a Memorandum of Understanding on April 19,
2011 effective May 1, 2011;

 

WHEREAS, the SUBLESSOR and SUBLESSEE desire to continue the arrangement for
reduced premises and Rent for an additional five months;

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration set forth herein, the parties agree as follows:

 

1.              This MOU is to become effective on May 1, 2013 (the “Effective
Date”) and will continue in effect through September 30, 2013.

 

2.              This MOU can be canceled with 90 days advance written notice and
acceptance by all parties, in which event the lease premises will automatically
return to the entire leased premises described in the Sublease.

 

3.              All parties agree to respect the privacy and confidentiality of
intellectual property of each other as provided by Tennessee and federal law.

 

4.              All other terms and conditions of the 2011 MOU are to remain in
effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the LESSOR, SUBLESSOR and the SUBLESSEE have executed this
Second Memorandum of Understanding in duplicate on the date written below.

 

 

THE UNIVERSITY OF TENNESSEE

GTx, Inc.

RESEARCH FOUNDATION

(SUBLESSEE)

(SUBLESSOR)

 

 

 

 

 

By:

/s/ Richard Magid

 

By:

/s/ Henry P. Doggrell

 

Richard Magid

 

 

Henry P. Doggrell

 

Vice President

 

 

Vice President, Chief Legal Officer

 

 

 

 

 

 

 

 

 

 

Date:

April 19, 2013

 

Date:

April 19, 2013

 

 

 

 

 

 

 

 

 

 

THE UNIVERSITY OF TENNESSEE

 

 

 

(LESSOR)

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Charles M. Peccolo

 

 

 

 

Charles M. Peccolo

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

April 25, 2013

 

 

 

 

2

--------------------------------------------------------------------------------